   Case 15-12456           Doc 89    Filed 12/16/18 Entered 12/17/18 00:19:51                  Desc Imaged
                                    Certificate of Notice Page 1 of 3
                       UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TENNESSEE
      In re                                               Case No. 15−12456 jlc
                                                          Chapter 13


                                                          Adv. Proc. No.
      Donald R. East Sr.

      Shelia M. East

      Debtor(s).

                   NOTICE OF HEARING COMBINED WITH RELATED INFORMATION
                           RE FORM, MANNER AND SERVING OF NOTICE



85 − Motion To Employ Attorney Howard P. Slomka and Wendy R. Barnes, of Slipakoff & Slomka, PC Outside
Bankruptcy Filed by Richard H. Walker on behalf of Donald R. East Sr. (Attachments: # 1 Exhibit verified
statement) (Walker, Richard) on December 13, 2018.


 NOTICE IS HEREBY GIVEN THAT:

   1. The hearing to consider the above
shall be held on January 10, 2019 at 09:00 AM in the United States Bankruptcy Court, 111 S Highland, Room
342, Jackson, TN 38301

    At the time of the hearing, it may be continued or adjourned from time to time by oral announcement of the
continued or adjourned date and time, without further written notice.

   2. A copy of this Notice of Hearing has been served electronically by the Bankruptcy Noticing Center to
the following entities:

  All Parties on Servicing List
    Service upon any party other than those who received electronic service as noted above shall be the
responsibility of the moving party within seven (7) days of receipt of this order pursuant to FED. R. BANKR.
P. 2002, 9007,9013, or 9014, and in the manner provided for service of a summons and complaint by FED. R.
BANKR. P. 7004. The moving party herein (or attorney for moving party) within three (3) days after service
shall file a certificate of service with the Bankruptcy Court Clerk, certifying notice of this order, motion,
application, or Notice of Proposed Internet pursuant to FED. R. BANKR. P. 6004(a) and 6007(a).

                                                                Kathleen A Ford
                                                                CLERK OF COURT

                                                                BY: Deborah Pulse
                                                                _______________________________________

                                                                Date: December 14, 2018
                                                                        [ntchrgcomb2lf005]Order/Notice combined Rel 11−03
        Case 15-12456        Doc 89    Filed 12/16/18 Entered 12/17/18 00:19:51             Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Western District of Tennessee
In re:                                                                                  Case No. 15-12456-jlc
Donald R. East, Sr.                                                                     Chapter 13
Shelia M. East
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0651-1           User: debbie                 Page 1 of 2                   Date Rcvd: Dec 14, 2018
                               Form ID: ntchrgc2            Total Noticed: 53


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
db             +Donald R. East, Sr.,    3282 McEver Park Circle,     Acworth, GA 30101-6644
jdb            +Shelia M. East,    96 Frankie Drive Apt A,     Dyersburg, TN 38024-7662
cr             +HSBC MORTGAGE SERVICES, INC.,     14841 Dallas Parkway, Suite 300,    Dallas, TX 75254-7883
cr              Northwest Tn Foot Clinic, PLLC,     620 Hwy 51 Bypass East,    Dyersburg, TN 38024
cr             +U.S. Bank Trust, N.A., as Trustee for LSF9 Master,      13801 Wireless Way,
                 Oklahoma City, OK 73134-2500
31985023        Anesthesia Services Comprehensive Pain,     P O Box 440210,    Nashville, TN 37244-0210
31985026       +Brice, Vander Linden & Wernick,     9441 LBJ Freeway, Ste. 350,    Dallas, TX 75243-4652
32725225       +Burgess & Christensen,    Bldg A, Ste 1,    540 Powder Springs St.,     Marrietta, GA 30064-3559
31985028        Chrysler Capital,    PO Box 660335,    Dallas, TX 75266-0335
32059861        CitiMortgage, Inc.,    P.O. Box 6030,    Sioux Falls, SD 57117-6030
32171918       +CitiMortgage, Inc.,    1000 Technology Drive,     O’Fallon, Missouri 63368-2240
32171917       +CitiMortgage, Inc.,    c/o Brock and Scott,     3173 Kirby Whitten Road, Suite 102,
                 Bartlett, TN 38134-2881
31985029        Citimortgage,    PO box 6243,    Sioux Falls, SD 57117-6243
31985031       +Covington Credit,    c/o Southern Mgmt Corp TN0053,     PO Box 1947,    Greenville, SC 29602-1947
31985030       +Covington Credit,    2387 Lake Road,    Dyersburg, TN 38024-1831
32082804       +Covington Credit of Tenn,     Southern Management Corp TN53,    attn: Sharon Dill,    P O Box 1947,
                 Greenville, SC 29602-1947
31985032        Dyersburg Regional,    P O Box 188,    Brentwood, TN 37024-0188
31985033       +Dyersburg Regional Medical,     37 Sandstone Circle,    Jackson, TN 38305-2089
31985034       +Dyersburg Regional Medical Center,     400 E. Tickle Street,    Dyersburg, TN 38024-3120
32658590       +Erie Insurance,    2820 Electric Road Ste 100,     Roanoke, VA 24018-3550
31985035       +First Heritage,    233 E. Main St.,    Brownsville, TN 38012-2146
31992365       +First Heritage Credit of Tennessee, LLC,     233 East Main St.,    Brownsville, TN 38012-2146
31985036       +General Appliance,    PO Box 549,    Dyersburg, TN 38025-0549
32052704       +HSBC MORTGAGE SERVICES, INC.,     P.O. BOX 21188,    EAGAN, MINNESOTA 55121-0188
31985038       +HSBC Mortgage Services,    P O Box 1231,    Brandon, FL 33509-1231
31985037       +Heights Finance,    PO Box 446,    Dyersburg, TN 38025-0446
31985039       +ISOKinetics/Hunter Warfield,     4620 Woodland Corp Blvd,    Tampa, FL 33614-2415
33031763       +Justin J. Wyatt,    367 Atlanta St.,    Marietta, GA 30060-2258
32658591        Nissan Motor Acceptance,    PO Box 660577,     Dallas, TX 75266-0577
31985042        Nissan Motor Acceptance,    PO Box 660366,     Dallas, TX 75266-0366
31985043        Northwest TN Foot Clinic,     620 Hwy 51 Bypass East,    Dyersburg, TN 38024
31985044       +Preferred Credit,    PO Box 1970,    Saint Cloud, MN 56302-1970
31985045        R. Bradley Sigler, Attorney,     Atty for Heights Finance,    PO Box 1117,
                 Jackson, TN 38302-1117
31985046        Regency Finance Corp.,    1130 Hwy 51 Bypass Ste. 2,     Dyersburg, TN 38024
32020475       +Santander Consumer USA INC,     PO BOX 560284,    Dallas, TX 75356-0284
31999817       +Santander Consumer USA, Inc.,     an Illinois corporation,    dba Chrysler Capital,
                 PO BOX 961278,    Fort Worth, TX 76161-0278
33033033       +Slipakoff & Slomka,    2859 Paces Ferry Road SE, Ste 1700,     Atlanta, GA 30339-6213
31985052       +World Finance Corp (Dyersburg),     470 Mall Blvd Ste. G.,    Dyersburg, TN 38024-1648

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
31985024        E-mail/PDF: acg.acg.ebn@americaninfosource.com Dec 15 2018 01:27:25
                 Ascension Capital Group Republic Finance,    Attn: Bankruptcy for Republic Finance,
                 PO Box 201347,   Arlington, TX 76006-1347
31985027        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 15 2018 01:28:10       Capital One Bank,
                 PO Box 71083,   Charlotte, NC 28272-1083
32037614        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Dec 15 2018 01:28:10
                 Capital One Bank (USA), N.A.,    PO Box 71083,    Charlotte, NC 28272-1083
32063570       +E-mail/Text: bankruptcydpt@mcmcg.com Dec 15 2018 01:24:37       MIDLAND FUNDING LLC,
                 Midland Credit Management, Inc.,    PO Box 2011,    Warren, MI 48090-2011
31985040        E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Dec 15 2018 01:23:52       Marathon Credit Card,
                 PO box 659450,   San Antonio, TX 78265-9450
31985041        E-mail/Text: bankruptcydpt@mcmcg.com Dec 15 2018 01:24:37       Midland Credit Management,
                 PO Box 60578,   Los Angeles, CA 90060-0578
32089557        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Dec 15 2018 01:27:27
                 Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
32039014        E-mail/Text: bnc-quantum@quantum3group.com Dec 15 2018 01:24:12
                 Quantum3 Group LLC as agent for,    Comenity Bank,    PO Box 788,   Kirkland, WA 98083-0788
31985047        E-mail/Text: bankruptcy@republicfinance.com Dec 15 2018 01:26:12       Republic Finance,
                 640 US Hwy 51 ByPass East, Ste1,    Dyersburg, TN 38024
31989796       +E-mail/Text: bankruptcy@republicfinance.com Dec 15 2018 01:26:12       Republic Finance, LLC #063,
                 1140 Roma Ave.,   Hammond, LA 70403-5464
31985048        E-mail/PDF: gecsedi@recoverycorp.com Dec 15 2018 01:27:16       Sam’s Club,   PO Box 530942,
                 Atlanta, GA 30353-0942
32083135        E-mail/PDF: gecsedi@recoverycorp.com Dec 15 2018 01:27:13       Synchrony Bank,
                 c/o Recovery Management Systems Corp,    25 SE 2nd Ave Suite 1120,    Miami FL 33131-1605
31985050        E-mail/PDF: gecsedi@recoverycorp.com Dec 15 2018 01:28:04       Walmart/Synchrony Bank,
                 PO Box 530927,   Atlanta, GA 30353-0927
          Case 15-12456            Doc 89       Filed 12/16/18 Entered 12/17/18 00:19:51                         Desc Imaged
                                               Certificate of Notice Page 3 of 3


District/off: 0651-1                  User: debbie                       Page 2 of 2                          Date Rcvd: Dec 14, 2018
                                      Form ID: ntchrgc2                  Total Noticed: 53


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
31985051        E-mail/PDF: bk@worldacceptance.com Dec 15 2018 01:28:28     World Acceptance Corp,
                 P O Box 6429,   Greenville, SC 29606-6429
32016856       +E-mail/PDF: bk@worldacceptance.com Dec 15 2018 01:28:28     World Finance Corporation,
                 470 Mall Boulevard,,   Suite G,   Dyersburg, TN 38024-1648
                                                                                            TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                CitiMortgage, Inc.
cr                Santander Consumer USA Inc.
31989546*         Nissan Motor Acceptance Corporation,   PO Box 660366 Dallas TX 75266-0366
31989600*         Nissan Motor Acceptance Corporation,   PO Box 660366 Dallas TX 75266-0366
31985025        ##Best Buy/CBNA,   PO Box 183195,   Columbus, OH 43218-3195
31985049       ##+Santander Consumer USA,   8585 N. Stemmons Fwy, Ste 1100-N,   Dallas, TX 75247-3822
                                                                                              TOTALS: 2, * 2, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 14, 2018 at the address(es) listed below:
              Richard H. Walker    on behalf of Joint Debtor Shelia M. East ecf@walkerlawtn.com,
               tammie@walkerlawtn.com;tammy@walker-law.biz;leslie@walkerlawtn.com;candy@walkerlawtn.com;tammy@wa
               lkerlawtn.com;millie@walkerlawtn.com
              Richard H. Walker    on behalf of Debtor Donald R. East, Sr. ecf@walkerlawtn.com,
               tammie@walkerlawtn.com;tammy@walker-law.biz;leslie@walkerlawtn.com;candy@walkerlawtn.com;tammy@wa
               lkerlawtn.com;millie@walkerlawtn.com
              Timothy H. Ivy    ecf_summ@ch13jax.com
              Travis Menk    on behalf of Creditor    CitiMortgage, Inc. travis.menk@brockandscott.com,
               tnbkr@brockandscott.com,wbecf@brockandscott.com
              U.S. Trustee   ustpregion08.me.ecf@usdoj.gov
              Victoria A. Ferraro    on behalf of Creditor   Santander Consumer USA Inc. ecfwest@pqflegal.com
                                                                                             TOTAL: 6
